DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined.
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/846,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Notice of Allowance
Claims 1-5 & 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Murase (US Pub no. 2014/0110659 A1),  either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: electrode sidewall and a bottom edge of the electrode sidewall underlie a sidewall boundary at which the central and peripheral regions directly contact, and wherein the sidewall boundary extends from a top surface of the high k dielectric layer to a bottom surface of the high k dielectric layer.
Claims 8-10, 12-14, & 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Liu et al (US Pub no. 2015/0311435 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 8 including: wherein the electrode sidewall neighbors the storage sidewall and has a top edge laterally offset from the storage sidewall by about the damage distance.
Claims 15-19 & 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record, Murase (US Pub no. 2014/0110659 A1),  either singularly or in combination, does not disclose or suggest the combination of limitations of claim 15 including: dielectric layer overlying and directly contacting the lower electrode at an interface, wherein the dielectric layer has a threshold amount of crystalline damage at a first region of the dielectric layer, but not at a second region of the dielectric layer that directly contacts the first region, and wherein the first region has a pair of segments respectively on opposite sides of the second region and separated by a distance; an upper electrode overlying the dielectric layer; and wherein a width of the lower electrode at the interface is less than that of the dielectric layer and is about a same as the distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813